Name: Commission Implementing Regulation (EU) 2016/19 of 8 January 2016 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 4 January 2016 to 5 January 2016 under the tariff quota opened by Regulation (EC) No 1918/2006 for olive oil originating in Tunisia
 Type: Implementing Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  Africa;  international trade;  agricultural policy
 Date Published: nan

 9.1.2016 EN Official Journal of the European Union L 6/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/19 of 8 January 2016 establishing the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 4 January 2016 to 5 January 2016 under the tariff quota opened by Regulation (EC) No 1918/2006 for olive oil originating in Tunisia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 1918/2006 (2) opened annual tariff quotas for imports of virgin olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the European Union. (2) Article 2(1) of Regulation (EC) No 1918/2006 set the quantity of the quota with order number 09.4032 at 56 700 tonnes for the year 2016. (3) The quantities covered by the applications for import licences lodged from 4 to 5 January 2016 exceed those available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (4) No further import licences should be issued for the tariff quota with order number 09.4032, referred to in Regulation (EC) No 1918/2006 for the current quota period. (5) In order to ensure that the measure is effective, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by the applications for import licences under the quota with order number 09.4032 and referred to in Article 2(1) of Regulation (EC) No 1918/2006 lodged from 4 January 2016 to 5 January 2016 shall be multiplied by an allocation coefficient of 74,495088 %. 2. The submission of new applications for import licences under the quota with order number 09.4032 and referred to in Article 2(1) of Regulation (EC) No 1918/2006, is suspended as from 11 January 2016 for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13).